Citation Nr: 0327122	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of ear infections.  

2.  Entitlement to service connection for claimed residuals 
of pneumonia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from January to February 1956, 
from July 1956 to July 1964, and from April 1965 to June 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2000.  

In March 2001, the case was remanded by the Board to the RO 
for additional development of the record.  

In a December 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  

Additional outpatient treatment reports were obtained and 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations in April 2003.  

However, after development at the Board was completed, the 
Federal Circuit decided the case of Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), which essentially invalidated the Board's 
development regulations.  More specifically, the case found 
that allowing the Board to review new evidence in the first 
instance violated due process.  

As such, the case was again remanded to the RO by the Board 
in May 2003 to afford the RO an opportunity to review the 
case based on all the evidence of record, including the 
recently received outpatient treatment reports and the April 
2003 VA examination reports.  

The RO reviewed the additional material, in light of the 
other evidence of record, and continued to deny the veteran's 
claims.  

In June 2003, the RO issued the veteran a Supplemental 
Statement of the Case.  After affording the veteran and his 
representative an opportunity to respond thereto, the case 
was returned to the Board for the purpose of appellate 
disposition.  



FINDINGS OF FACT

1.  The veteran is not shown to have a current ear disorder 
as the residual of an infection or due to any other events in 
service.  

2.  The veteran is not shown to have a current lung disorder 
as the residuals of an episode of pneumonia or due to any 
other event in service.  



CONCLUSIONS OF LAW


1.  The veteran is not shown to have an ear disability due to 
an infection or other disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The veteran is not shown to have a lung disability due to 
pneumonia or other disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
current disability that is due to multiple ear infections 
suffered during service and an episode of pneumonia suffered 
during service.

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of his 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a June 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in April 2003.  Hence, the claim is ready to be 
considered on the merits.  

The Board also notes that the case was remanded twice in 
order to fully comply with VCAA and to afford the veteran due 
process of law.  

After the RO issued the June 2001 letter, the veteran 
submitted a statement in July 2001 indicating that all of his 
medical records were on file at the Charleston VA Medical 
Center and that he had no other records.  Those records were 
obtained and associated with the claims file.  

Even after this statement from the veteran, the RO afforded 
the veteran additional opportunities to submit evidence.  
After the August 2002 and June 2003 Supplemental Statements 
of the Case, the veteran submitted correspondence and asked 
that his case be sent directly to the Board.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 


1.  Ear disability

A careful review of the veteran's service medical records 
shows a diagnosis of bilateral external otitis in March and 
April 1961.  An entry of "external otitis, 1961, treated 
with otic drops, no comp. or seq." was made on the veteran's 
discharge examination report in July 1964.  

A May 1965 report during his third period of service noted 
complaints of ear drainage.  A report of copious white mucoid 
discharge from both ears was noted.  The canals were noted to 
be coated.  The tympanic membranes appeared to be within 
normal limits.  No history of infection or perforation was 
noted.  

A September 1965 service medical record shows a diagnosis of 
otitis externa.  In December 1965, the veteran complained of 
having blocked and itchy ears.  

An April 1966 report notes that the veteran's ears were 
irrigated after complaints of plugged ears.  In December 
1966, the veteran reported having an earache, and a bilateral 
ear infection was noted.  

In January 1967, the veteran reported that his ears still 
itched, and in February 1967, the veteran again complained of 
having an earache.  

The post-service outpatient treatment records shows that the 
veteran was seen in August 1988 and December 1991 for 
bilateral ear drainage and pain in the ears.  The examiner in 
August 1988 noted an assessment of bilateral external otitis.  
An examination in December 1991 revealed dried exudate in 
both ear canals.  The ears were quite tender.  The assessment 
was that of bilateral external otitis.  

In June 1992, the veteran was treated for drainage in both 
ears.  On examination, the veteran's ear canals were swollen 
and had a lot of dried material in them.  The assessment was 
that of bilateral external otitis.  The veteran was seen for 
a follow-up visit in July 1992.  Both of his ears looked 
good.  He had been using eardrops intermittently for a month, 
and the ear canals were clean.  

Bilateral external otitis was noted again in February 1993, 
and mild bilateral otitis media was diagnosed in September 
1993.  

The veteran was afforded a VA examination in July 1999.  He 
reported having a history of chronic ear infections, with 4 
to 5 that year, treated with antibiotics.  

On examination of the ears, the veteran's tympanic membranes 
appeared to be normal, and he appeared to hear well in the 
examination room.  The final diagnoses included that of 
history of frequent ear infections in the last year.  The 
examiner was unclear of the significance of that and if it 
was related to any other problems besides the veteran's 
smoking.  

A February 2000 VA ENT clinic evaluation noted that the 
veteran's tympanic membranes were clear; his drums were 
intact.  The external auditory canals had cerumen.  The 
diagnosis was that of recurrent otitis media.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2000 that he had had a recurring 
otitis problem since 1962.  

The case was remanded by the Board to the RO in March 2001.  
The veteran was thereafter afforded a VA examination in 
November 2001.  

On examination of the veteran's ears, his right tympanic 
membrane was noted to be erythematous.  He had a small 
puncture in the anterior superior quadrant.  The external 
canal was also erythematous.  The left tympanic membrane was 
intact.  It was erythematous.  The left external canal was 
also erythematous.  The nasal mucosa was boggy but not 
hyperemic.  There was no tenderness on his nose.  

The examiner noted that the veteran had a total of five ear 
infections while in the service in the 1960's and currently 
reported having frequent ear infections.  

In December 2002, the Board undertook additional development 
in this case.  As a result of the additional development, the 
veteran was afforded another VA examination in April 2003.  
The veteran reported having frequent ear infections with 
clogged ears and sinuses, resulting in the development of 
bronchitis.  The veteran added that he was frequently on 
antibiotics.  

The examiner noted the evidence of otitis externa during 
service, but was not able to find good documentation of 
frequent bouts of otitis media in the service.  On 
examination of the ears, the veteran's tympanic membranes 
were both intact and not hyperemic.  His nasal mucosa was 
unremarkable and not hyperemic.  His oropharynx was benign.  

The impression was that the veteran, by history, had a 
chronic sinusitis which he reported really had its onset in 
1998.  The chronic sinusitis then became what was most likely 
clogged ears, and the postnasal drip irritated his throat and 
bronchi and created a bronchitis picture.  

The VA examiner opined that the veteran's 
sinus/ear/bronchitis problem was not related to residuals 
from the ear infections that occurred during service, given 
that it began in 1998.  

As noted hereinabove, after development at the Board was 
completed, the Federal Circuit decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which essentially invalidated the Board's 
development regulations.  More specifically, the case found 
that allowing the Board to review new evidence in the first 
instance violated due process.  

Accordingly, this case was again remanded by the Board in May 
2003 to afford the RO an opportunity to review the case based 
on all the evidence of record, including the recently 
received outpatient treatment reports and the April 2003 VA 
examination report.  In June 2003, after further review, the 
RO issued a Supplemental Statement of the Case and returned 
the case to the Board for the purpose of appellate 
disposition.  

Although the Board is cognizant of the veteran's assertion 
that he has chronic ear infections that began in service, 
these lay assertions are not supported by the medical 
evidence in the record.  The medical evidence does not show 
the presence of a chronic ear disorder in service or for many 
years thereafter.  

The medical records do reflect treatment for ear 
manifestations including otitis externa and ear infections in 
service.  However, there was no finding or diagnosis of a 
disability related to an ear infections during service.  

Moreover, the post-service medical evidence of record does 
not show treatment for ear drainage and complaints of ear 
pain until the late 1980's, nearly 20 years after discharge 
from service.  The treatment reports also show diagnoses of 
external otitis and otitis media during the 1990's.  

Significantly, the VA examiner in April 2003, based on his 
review of the record, opined that the veteran's problem, 
which essentially began in 1998, was not a residual of ear 
infections in service.  

Despite many requests by the RO, the veteran has not 
submitted competent evidence that would present a basis for 
relating any current ear disability to disease or injury in 
service.  Absent competent evidence showing that he has 
current disability manifested by residuals of ear infections 
due to service, the claim of service connection must be 
denied.  

Accordingly, the Board concludes that service connection for 
claimed residuals of ear infections is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  


2.  Pneumonia

A careful review of the veteran's service medical records 
shows a diagnosis of pneumonia, primary atypical, in 
September 1956.  The corresponding radiographic report 
indicated pneumonic infiltration present in the right lung 
base.  

It was noted on a July 1958 examination report that the 
veteran was hospitalized in September 1956 for primary 
atypical pneumonia, with a complete recovery.  

A private chest x-ray report noted a patchy infiltrate in the 
peripheral aspect of the right lung.  The left lung was clear 
of infiltrates, and the pulmonary vasculature was within 
normal limits.  The impression was that of favorable progress 
with near complete resolution of the infiltrate in the right 
mid lung field since the previous study one week earlier.  

At his July 1999 VA examination, the veteran reported that he 
had pneumonia once in 1956 and again in March 1998, both were 
treated on an outpatient basis with antibiotics.  

The examiner noted a February 1999 chest x-ray that revealed 
bi-apical pleural scarring and parenchymal changes, likely 
due to old granulomatous infection.  An examination of the 
chest was notable for slight tachypnea to ausculation and 
coarse breath sounds with increased end-expiratory phase and 
2+ end-expiratory wheezes.  

The VA examiner noted a history of two pneumonia infections 
treated as an outpatient.  

The private and VA treatment records from 1998, 1999 and 2000 
show that the veteran currently suffers from chronic 
obstructive pulmonary disease (COPD), GERD and sinusitis.  

At his personal hearing in March 2000, the veteran testified 
that his current shortness of breath was related to the 
pneumonia suffered during service in September 1956.  

In March 2001, the case was remanded by the Board to the RO 
for additional development of the record.  

On VA examination in November 2001, the veteran's lungs 
revealed a prolonged expiratory phase of respiration.  He had 
diffuse mid and expiratory wheezing.  He also had decreased 
breath sounds in the right upper lung field.  

The examiner noted that the veteran had had an episode of 
pneumonia in 1956 and again in 1998.  The examiner opined 
that it was unlikely that the two episodes were related.  

In December 2002, the Board undertook additional development 
in this case.  As a result of the additional development, the 
veteran was afforded another VA examination in April 2003.  

At that time, the veteran reported that he smoked 2 packs of 
cigarettes a day for more than 47 years.  He reported no 
shortness of breath except for when he had bronchitis.  He 
had no dyspnea on exertion.  He slept on two pillows because 
of gastroesophageal reflux disease.  

The VA examiner noted that the service medical records 
confirmed that the veteran had a bout of pneumonia in October 
1956, but that he did have a normal chest x-ray study taken 
in June 1961.  The veteran reported that he did well until 
1998 when he had another episode of pneumonia.  He was 
working in a dusty environment at that time.  When he 
recovered, he was found to have abnormal pulmonary function 
tests.  He continued smoking 2 packs of cigarettes a day, and 
about the time, he was first diagnosed with the interstitial 
lung disease and the COPD.  

On examination, the veteran's lungs revealed expiratory 
wheezing throughout with a prolonged expiratory phase, with 
diminished breath sounds throughout.  Cardiac examination 
revealed S1, S2 with no murmurs, rubs or gallops.  The PMI 
was in the fourth left intercostal space in the midclavicular 
line.  He had no clubbing, cyanosis or edema.  

The impression was that (1) the veteran's COPD much more 
likely than not was a function of his now greater than 90 
pack per year smoking history; (2) Interstitial lung disease 
of unclear etiology; (3) History of two bouts of pneumonia, 
one in 1961 [sic] with a normal chest x-ray study subsequent 
to it, and another one in 1998, at which point the 
interstitial lung disease was first identified.  The 
examiner's impression was that either [sic] his chronic 
obstructive pulmonary disease nor his interstitial lung 
disease was a result of the pneumonia suffered during 
service.  

As noted hereinabove, after development at the Board was 
completed, the Federal Circuit decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which essentially invalidated the Board's 
development regulations.  More specifically, the case found 
that allowing the Board to review new evidence in the first 
instance violated due process.  

As such, the case was again remanded to the RO by the Board 
in May 2003 to afford the RO an opportunity to review the 
case based on all the evidence of record, including the 
recently received outpatient treatment reports and the April 
2003 VA examination reports.  In June 2003, after undertaking 
that review, the RO issued a Supplemental Statement of the 
Case and returned the case to the Board.  

The veteran contends that his current lung disorder is due to 
an episode of pneumonia in service, but no competent evidence 
has been presented to support these lay assertions.  The 
medical evidence that is of record does not serve to 
establish a causal relationship between any current lung 
disability and the bout of pneumonia treated during service 
in 1956.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any competent evidence that would present a 
basis for relating the claimed lung disorder to disease or 
injury in service.  Absent competent evidence showing that a 
current lung disability is due to service, the veteran's 
claim of service connection must be denied.  

Accordingly, the Board concludes that service connection for 
a lung disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  



ORDER

Service connection for the residuals of ear infections is 
denied.  

Service connection for the residuals of pneumonia is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



